


Exhibit 10.3














[bmslogo.jpg]




--------------------------------------------------------------------------------




MULTIPLE LINE PER RISK
EXCESS OF LOSS REINSURANCE AGREEMENT




















UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, Florida
including any and/or all companies that are or hereafter become affiliated
therewith


















EFFECTIVE:    June 1, 2011
EXPIRATION:    June 1, 2012








--------------------------------------------------------------------------------




MULTIPLE LINE PER RISK EXCESS OF LOSS REINSURANCE AGREEMENT


ARTICLE
DESCRIPTION
PAGE
 
 
 
1
BUSINESS COVERED
1
2
RETENTION AND LIMIT
1
3
TERM
2
4
TERRITORY
3
5
EXCLUSIONS
3
6
DEFINITIONS
4
7
NET RETAINED LINES
7
8
PREMIUM
7
9
REINSTATEMENT
8
10
NOTICE OF LOSS AND LOSS SETTLEMENTS
8
11
LATE PAYMENTS
9
12
SPECIAL ACCEPTANCES
10
13
SALVAGE AND SUBROGATION
10
14
OFFSET
10
15
UNAUTHORIZED REINSURANCE
11
16
TAXES
13
17
CURRENCY
13
18
DELAY, OMISSION OR ERROR
13
19
ACCESS TO RECORDS
13
20
ARBITRATION
14
21
SERVICE OF SUIT
14
22
INSOLVENCY
15
23
THIRD PARTY RIGHTS
16
24
SEVERABILITY
16
25
CONFIDENTIALITY
16
26
ENTIRE AGREEMENT
16
27
CHOICE OF LAW AND JURISDICTION
17
28
INTERMEDIARY
17
29
NOTICES AND MODE OF EXECUTION
17
Attachments:
Nuclear Incident Exclusion Clause ‑ Physical Damage ‑ Reinsurance - USA
Terrorism Exclusion Clause (NMA2930C)
Trust Agreement Requirements Clause

--------------------------------------------------------------------------------



B1CFHB013_5683969
5.31.11    Page 17 of 17






--------------------------------------------------------------------------------




MULTIPLE LINE PER RISK
EXCESS OF LOSS REINSURANCE AGREEMENT
(hereinafter referred to as the “Agreement”)


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, Florida
including any and/or all companies that are or hereafter become affiliated
therewith
(hereinafter referred to collectively as the "Company")


and


the Subscribing Reinsurer(s) identified in the
Interests and Liabilities Contract(s)
attached to and forming part of this Agreement
(hereinafter referred to collectively as the "Reinsurer")




ARTICLE 1 - BUSINESS COVERED


This Agreement is to indemnify the Company in respect of its net excess
liability which may accrue to the Company under any policies, contracts or
binders of insurance or reinsurance (hereinafter called “Policies”) in force at
the effective time and date hereof or issued or renewed at or after that time
and date with effective dates during the term of this Agreement by or on behalf
of the Company, and classified by the Company as Property and Casualty Business,
including but not limited to Homeowners and Condominium Owners, including
Earthquake on those policies issued in South Carolina, subject to the terms and
conditions herein contained.


ARTICLE 2 - RETENTION AND LIMIT


SECTION A: PROPERTY


As respects a loss arising out of Property Business, the Reinsurer will be
liable in respect of each and every loss, each and every risk, for the Ultimate
Net Loss over and above an initial Ultimate Net Loss of $1,000,000 each and
every loss, each and every risk, subject to a limit of liability to the
Reinsurer of $1,700,000 each and every loss, each and every risk and further
subject to a limit of liability to the Reinsurer of $1,700,000 each Loss
Occurrence.


SECTION B: PROPERTY AND CASUALTY COMBINED


As respects a loss arising out of a combination of Property Business and
Casualty Business, the Reinsurer will be liable in respect of each and every
Loss Occurrence, irrespective of the number and kinds of insureds or Policies in
respect of Casualty Business, and each and every risk, in respect of Property
Business, for the Ultimate Net Loss over and above an initial Ultimate Net loss
of $1,000,000 each and every Loss Occurrence, subject to a limit of liability to
the Reinsurer of $2,200,000 each and every Loss Occurrence.






--------------------------------------------------------------------------------




In the event of a combined Property and Casualty Loss under Section B., for
purposes of this Agreement, Casualty losses will be included as Ultimate Net
Loss but only within the Company's retention and will not be recoverable
hereunder.


For purposes of this Agreement that the maximum Policy limit as respects
Casualty Business is $500,000. Any amounts greater than this maximum limit will
be reinsured elsewhere or so deemed.


The Company shall be the sole judge as to what constitutes one risk.


ARTICLE 3- TERM


This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location of the risk, June 1, 2011, and shall apply to losses arising out of
Loss Occurrences commencing at or after that time and date, and shall remain in
full force and effect until 12:01 a.m., Local Standard Time at the location of
the risk, June 1, 2012.


In the event that this Agreement is not renewed, and at the Company's option,
run-off coverage shall be provided for all Policies in force at the date of
non-renewal until their natural expiry date. Should the Company elect to
purchase such run-off coverage, the premium for this run-off period shall be
calculated in accordance with the PREMIUM ARTICLE.


Furthermore, with effect from 12:01 a.m., Local Standard Time at the location of
the risk, June 1, 2011, the Company may terminate or reduce a Subscribing
Reinsurer's percentage share in this Agreement at any time by giving prior
written notice to the Subscribing Reinsurer by certified mail in the event of
any of the following:
1)    The Subscribing Reinsurer's policyholders' surplus falls by 20% or more
from the inception of this Agreement; or
2)    A State Insurance Department or other legal authority orders the
Subscribing Reinsurer to ceases writing business; or
3)    The Subscribing Reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there has
been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, or trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operation; or
4)    The Subscribing Reinsurer has become merged with, acquired or controlled
by any company, corporation, or individual(s) not controlling the Subscribing
Reinsurer's operations previously; or
5)    The Subscribing Reinsurer's A.M. Best or Standard and Poor's rating is
downgraded below A- or by two grades at one time, namely A++ to A or A+ to A-;
or
6)    The Subscribing Reinsurer ceases assuming new and renewal property treaty
reinsurance business.






--------------------------------------------------------------------------------




In the event the Company terminates or reduces a Subscribing Reinsurer's
percentage share in accordance with this paragraph, the termination or reduction
will be effective for losses arising out of Loss Occurrences commencing on or
after the date of the written notice to the Subscribing Reinsurer, and the
premium due to the Subscribing Reinsurer for any reduced percentage share for
the Agreement Year will be reduced on a pro rata basis for the portion of the
Agreement Year which is unexpired as of that date. Any return premium owed by
the Subscribing Reinsurer in accordance with such a termination or reduction
shall be payable as promptly as possible but no later than 30 days following the
effective date of reduction or termination. If a loss has been paid under this
Agreement or a Subscribing Reinsurer's share is terminated after November 30,
2011, then no such return premium shall be made.


Should this Agreement expire while a loss covered hereunder is in progress, the
Reinsurer shall be responsible for the loss in progress in the same manner and
to the same extent it would have been responsible had the Agreement expired the
day following the conclusion of the loss in progress.


ARTICLE 4 - TERRITORY


This Agreement shall follow the territorial limits of the Company's Policies.


ARTICLE 5 - EXCLUSIONS


This Agreement does not apply to and specifically excludes the following:


A.    All excess of loss reinsurance assumed by the Company.
B.    Reinsurance assumed by the Company under obligatory reinsurance
agreements, except as respects the following:
1.    Agency reinsurance where the Policies involved are to be re-underwritten
in accordance with the underwriting standards of the Company and reissued as
Company policies at the next anniversary or expiration date;
2.    Reinsurance assumed as a result of the depopulation of the Citizens
Property and Casualty Insurance Company and any successor organization of this
entity and/or any reinsurance assumed from private carriers as a result of
depopulations;
3.    A book of business which is assumed 100% by the Company.
C.    Financial guarantee and/or insolvency business.
D.    Third party liability and medical payments business, unless written as
part of a Homeowners/Condominium Policy.
E.    All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.




--------------------------------------------------------------------------------




F.    All Accident and Health, Fidelity, Surety, Boiler and Machinery, Workers'
Compensation and Credit business.
G.    All Ocean Marine business.
H.    Flood and/or earthquake when written as such, except for earthquake
business issued in South Carolina.
I.    Difference in Conditions insurances and similar kinds of insurances,
however styled, insofar as they may provide coverage for losses from the
following causes:
1.    Flood, surface water, waves, tidal water or tidal waves, overflow of
streams or other bodies of water or spray from any of the foregoing, all whether
wind‑driven or not, except when covering property in transit; or
2.    Earthquake, landslide, subsidence or other earth movement or volcanic
eruption, except when covering property in transit.
J.    Mortgage Impairment insurances and similar kinds of insurances, however
styled.
K.    All Automobile Business.
L.    War Risks in accordance with the War exclusion clause of the Policies.
M.    Loss and/or Damage and/or Costs and/or Expenses arising from seepage
and/or pollution and/or contamination, other than contamination from smoke.
Nevertheless, this exclusion does not preclude any payment of the cost of
removal of debris of property damaged by a loss otherwise covered hereunder,
subject always to a limit of 25% of the Company's property loss under the
applicable Policy.
N.    Nuclear risks as defined in the "Nuclear Incident Exclusion Clause ‑
Physical Damage Reinsurance" attached to and forming part of this Agreement.
O.    All liability arising out of mold, spores and/or fungus, but this
exclusion shall not apply to those losses which follow as a direct result of a
loss caused by a peril otherwise covered hereunder.
P    Terrorism, in accordance with NMA2930b, attached hereto.
Q.    Any loss, costs or expense arising directly or indirectly related to lead
based paint.


ARTICLE 6 - DEFINITIONS


A.    The term “Ultimate Net Loss” as used herein is defined as the sum or sums
(including 90% of any Extra Contractual Obligations, 90% of any Loss In Excess
of Policy Limits, and any Loss Adjustment Expenses as hereinafter defined) paid
or payable by the Company in settlement of claims and in satisfaction of
judgments rendered on account of such claims, after deduction of all salvage,
all recoveries and all claims on inuring insurance or reinsurance, whether
collectible or not. Nothing herein shall be construed to mean that losses under
this Agreement are not recoverable until the Company's Ultimate Net Loss has
been ascertained.
B.    With respect to Property Business, the term “Loss Occurrence” shall mean
the sum of all individual losses directly occasioned by any one disaster,
accident or loss or series of disasters, accidents or losses arising out of one
event which occurs within the area of one state of the United States or province
of Canada and states or provinces contiguous thereto and to one another.
However, the duration and extent of any one Loss Occurrence shall be limited to
all individual losses sustained by the Company occurring during any period of
168 consecutive hours arising out of and directly occasioned by the same event
except that the term Loss Occurrence shall be further defined as follows:




--------------------------------------------------------------------------------




(i)
As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 96 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

(ii)
As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 72 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 72 consecutive
hours may be extended in respect of individual losses which occur beyond such 72
consecutive hours during the continued occupation of an insured's premises by
strikers, provided such occupation commenced during the aforesaid period.

(iii)
As regards earthquake (the epicenter of which need not necessarily be within the
territorial confines referred to in the opening paragraph of this Article) and
fire following directly occasioned by the earthquake, only those individual fire
losses which commence during the period of 168 consecutive hours may be included
in the Company's Loss Occurrence.

(iv)    As regards freeze, only individual losses directly occasioned by
collapse, breakage of glass and water damage (caused by bursting of frozen pipes
and tanks) may be included in the Company's Loss Occurrence.
For all Loss Occurrences, other than (ii) above, the Company may choose the date
and time when any such period of consecutive hours commences, provided that it
is not earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss and provided that only one such period of 168 consecutive hours shall
apply with respect to one event, except for any Loss Occurrence referred to in
sub-paragraph (i) above where only one such period of 96 consecutive hours shall
apply with respect to one event, regardless of the duration of the event.
As respects those Loss Occurrences referred to in (ii) above, if the disaster,
accident or loss occasioned by the event is of greater duration than 72
consecutive hours, then the Company may divide that disaster, accident or loss
into two or more Loss Occurrences provided no two periods overlap and no
individual loss is included in more than one such period and provided that no
period commences earlier than the date and time of the occurrence of the first
recorded individual loss sustained by the Company arising out of that disaster,
accident or loss.
No individual losses occasioned by an event that would be covered by 96 hours
clauses may be included in any Loss Occurrence claimed under the 168 hours
provision.


Losses directly or indirectly occasioned by:
(i)
loss of, alteration of, or damage to

or




--------------------------------------------------------------------------------




(ii)
a reduction in the functionality, availability or operation of

a computer system, hardware, program, software, data, information repository,
microchip, integrated circuit or similar device in computer equipment or
non-computer equipment, whether the property of the policyholder of the Company
or not, do not in and of themselves constitute an event unless arising out of
one or more of the following perils:
fire, lightning, explosion, aircraft or vehicle impact, falling objects,
windstorm, hail, tornado, cyclone, hurricane, earthquake, volcano, tsunami,
flood, freeze or weight of snow.
C.    With respect to Casualty Business, the term “Loss Occurrence” as used in
this Agreement shall mean each accident, casualty, disaster or loss, or series
of accidents, casualties, disasters or losses, arising out of or caused by one
event.
D.    The terms “Loss In Excess of Policy Limits” and “Extra Contractual
Obligations” as used herein shall be defined as follows:
1.    “Loss In Excess of Policy Limits” shall mean any amount paid or payable by
the Company in excess of its Policy limits, but otherwise within the terms of
its Policy, as a result of an action against it by its insured or its insured's
assignee to recover damages the insured is legally obligated to pay because of
the Company's alleged or actual negligence or bad faith in rejecting a
settlement within Policy limits, or in discharging its duty to defend or prepare
the defense in the trial of an action against its insured, or in discharging its
duty to prepare or prosecute an appeal consequent upon such an action.
2.    “Extra Contractual Obligations” shall mean any punitive, exemplary,
compensatory or consequential damages, other than Loss In Excess of Policy
Limits, paid or payable by the Company as a result of an action against it by
its insured or its insured's assignee, which action alleges negligence or bad
faith on the part of the Company in handling a claim under a policy subject to
this Agreement.
An Extra Contractual Obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
Policy.
Notwithstanding anything stated herein, this Agreement shall not apply to any
Loss In Excess of Policy Limits or any Extra Contractual Obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense, settlement of any claim covered hereunder.
In no event shall coverage be provided to the extent that such coverage is not
permitted by law.
E.    The term “Loss Adjustment Expense” as used herein shall mean expenses
assignable to the investigation, appraisal, adjustment, settlement, litigation,
defense and/or appeal of specific claims, regardless of how such expenses are
classified for statutory reporting purposes. Loss Adjustment Expense shall
include, but not be limited to, interest on judgments, expenses of outside
adjusters, and a pro rata share of the salaries and expenses of the Company's
field employees according to the time occupied adjusting such losses and
expenses of the Company's officials incurred in connection with the losses, but
excluding salaries of the Company's officials and any normal overhead charges,
and excluding Declaratory Judgment Expenses or other legal expenses and costs
incurred in connection with coverage questions and legal actions connected
thereto.




--------------------------------------------------------------------------------




F.    The term “Declaratory Judgment Expense” as used herein shall mean the
Company's own costs and legal expense incurred in direct connection with
declaratory judgment actions brought to determine the Company's defense and/or
indemnification obligations that are assignable to specific claims arising out
of policies reinsured by this Agreement, regardless of whether the declaratory
judgment action is considered successful or unsuccessful. Any Declaratory
Judgment Expense will be deemed to have been incurred by the Company on the date
of the original loss, if any, giving rise to the declaratory judgment action.
G.    The term “Gross Net Earned Premium Income” as used herein shall mean gross
premiums earned during the period less cancellations and return premiums and
less premiums paid for reinsurance, recoveries under which shall inure to the
benefit of Reinsurers hereon.
H.    The term “Agreement Year” as used herein shall be defined as the period
from 12:01 a.m., Local Standard Time at the location of the risk, June 1, 2011,
until 12:01 a.m., Local Standard Time at the location of the risk, June 1, 2012.
However, if this Agreement is terminated, Agreement Year as used herein shall
mean the period from 12:01 a.m., Local Standard Time at the location of the
risk, June 1, 2011 through the effective date of termination.


ARTICLE 7- NET RETAINED LINES


This Agreement applies only to that portion of any insurances or reinsurances
covered by this Agreement which the Company retains net for its own account
(prior to deduction of any underlying reinsurance), and in calculating the
amount of any loss hereunder and also in computing the amount in excess of which
this Agreement attaches, only loss or losses in respect of that portion of any
insurances or reinsurances which the Company retains net for its own account
shall be included.


It is understood and agreed that the amount of the Reinsurer's liability
hereunder in respect of any loss or losses shall not be increased by reason of
the inability of the Company to collect from any other reinsurers, whether
specific or general, any amounts which may have become due from them, whether
such inability arises from the insolvency of such other reinsurers or otherwise.


ARTICLE 8 - PREMIUM


An annual deposit premium of $870,000 shall be payable to Reinsurer in four
equal quarterly installments of $217,500 at July 1, and October 1, 2011, and
January 1, and April 1, 2012.


As soon as practicable following the expiration of this Agreement, the Company
will calculate a premium at a rate of 0.447% of the Gross Net Earned Premium
Income for the Agreement Year.






--------------------------------------------------------------------------------




Should the premium so calculated exceed the deposit premium paid in accordance
with the paragraphs above, the Company will immediately pay the Reinsurer the
difference. Should the calculated premium be less than the deposit premium, the
Reinsurer shall immediately return the difference, subject to a minimum premium
of $696,000.


Should the Company elect to purchase run-off coverage in accordance with the
TERM ARTICLE for business in force at the date of expiration or termination of
this Agreement, it shall remit premium monthly at the rate above applied to its
Gross Net Earned Premium Income for the month within 30 days following each
month.


ARTICLE 9 - REINSTATEMENT


(Applicable only to SECTION A: PROPERTY of the RETENTION AND LIMIT ARTICLE.)


In the event all or any portion of the reinsurance hereunder is exhausted by
loss, the amount so exhausted shall be reinstated immediately from the time the
Loss Occurrence commences. For each amount of limit reinstated, the Company
agrees to pay the Reinsurer an additional premium calculated at pro rata of 50%
of the Reinsurer's premium, being pro rata only as to the fraction of the face
value of this Agreement (i.e., the fraction of $1,700,000) so reinstated.
Nevertheless, the Reinsurer's liability for losses hereunder shall never exceed
$1,700,000 in respect of each and every loss, each and every risk, and shall be
further limited to $3,400,000 in all during the term of this Agreement.


If the total premium earned hereon is unknown at the time of the calculation of
the reinstatement premium, it will be provisionally calculated based upon the
annual deposit premium and will be finalized once the total ceded earned premium
hereon - exclusive of reinstatement premium - is determined.


ARTICLE 10 - NOTICE OF LOSS AND LOSS SETTLEMENTS


The Company shall notify the Reinsurer promptly of all claims which, in the
opinion of the Company, may involve the Reinsurer, and of all subsequent
developments regarding these claims which may materially affect the position of
the Reinsurer. The notification shall be made in the form of a report, submitted
no less frequently than on a quarterly basis, that details losses paid and the
expected Ultimate Net Losses for each claim related to a Loss Occurrence subject
to this Agreement.


All loss settlements made by the Company, provided they are within the terms of
the Company's Policies (with allowance for Extra Contractual Obligations and
Loss in Excess of Policy Limits) and of this Agreement, shall be binding upon
Reinsurer, and amounts falling to the share of Reinsurer shall be payable
without delay upon reasonable evidence of the amount being given by the Company.


The liability of the Reinsurer shall follow that of the Company in every case,
and be subject in all respects to all the general and special stipulations,
clauses, waivers, interpretations and modifications of the Company's Policies,
and any endorsements thereon.








--------------------------------------------------------------------------------




ARTICLE 11 - LATE PAYMENTS


A.    The provisions of this Article shall not be implemented unless
specifically invoked, in writing, by one of the parties to this Agreement.


B.    In the event any premium, loss or other payment due either party is not
received by the Intermediary named in the Intermediary Article (hereinafter
referred to as the "Intermediary") by the payment due date, the party to whom
payment is due may, by notifying the Intermediary in writing, require the debtor
party to pay, and the debtor party agrees to pay, an interest penalty on the
amount past due calculated for each such payment on the last business day of
each month as follows:


1.    The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times


2.    1/365ths of the LIBOR monthly on the first business day of the month for
which the calculation is made; times


3.    The amount past due, including accrued interest.


C.    It is agreed that interest shall accumulate until payment of the original
amount due plus interest penalties have been received by the Intermediary.


D.    The establishment of the due date shall, for purposes of this Article, be
determined as follows:


1.
As respects the payment of routine deposits and premiums due the Reinsurer, the
due date shall be as provided for in the applicable section of this Agreement.
In the event a due date is not specifically stated for a given payment, it shall
be deemed due 30 days after the date of transmittal by the Intermediary of the
initial billing for each such payment.



2.    Any claim or loss payment due the Company hereunder shall be deemed due 10
business days after the proof of loss or demand for payment is transmitted to
the Reinsurer. If such loss or claim payment is not received within the 10
business days, interest will accrue on the payment or amount overdue in
accordance with paragraph B of this Article, from the date the proof of loss or
demand for payment was transmitted to the Reinsurer.


3.    As respects any payment, adjustment or return due either party not
otherwise provided for in subparagraphs 1 and 2 of this paragraph, the due date
shall be as provided for in the applicable section of this Agreement. In the
event a due date is not specifically stated for a given payment, it shall be
deemed due 10 business days following transmittal of written notification that
the provisions of this Article have been invoked.






--------------------------------------------------------------------------------




E.    For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.


F.     Nothing herein shall be construed as limiting or prohibiting a
Subscribing Reinsurer from contesting the validity of any claim, or from
participating in the defense or control of any claim or suit, or prohibiting
either party from contesting the validity of any payment or from initiating any
arbitration or other proceeding in accordance with the provisions of this
Agreement. If the debtor party prevails in an arbitration or other proceeding,
then any interest penalties due hereunder on the amount in dispute shall be null
and void. If the debtor party loses in such proceeding, then the interest
penalty on the amount determined to be due hereunder shall be calculated in
accordance with the provisions set forth above unless otherwise determined by
such proceedings. If a debtor party advances payment of any amount it is
contesting, and proves to be correct in its contestation, either in whole or in
part, the other party shall reimburse the debtor party for any such excess
payment made plus interest on the excess amount calculated in accordance with
this Article.


ARTICLE 12 - SPECIAL ACCEPTANCES


A.    Business which is beyond the terms, conditions or limitations of this
Agreement may be submitted to the Reinsurer for special acceptance hereunder and
such business, if accepted by the Reinsurer, shall be subject to all the terms,
conditions and limitations of this Agreement except as may be modified by the
Reinsurer when negotiating the special acceptance. Such special acceptance shall
be deemed a part of this Agreement.


B.    Any special acceptance agreed to for a predecessor agreement to this
Agreement shall automatically be covered hereunder and be deemed a part of this
Agreement. Further, should a Subscribing Reinsurer become a party to this
Agreement subsequent to the acceptance of any business not normally covered
hereunder it shall automatically accept the same as being a part of this
Agreement.


ARTICLE 13 - SALVAGE AND SUBROGATION (BRMA 47E)


The Reinsurer shall be credited with salvage or subrogation recoveries (i.e.,
reimbursement obtained or recovery made by the Company, less loss adjustment
expense incurred in obtaining such reimbursement or making such recovery) on
account of claims and settlements involving reinsurance hereunder. Salvage
thereon shall always be used to reimburse the excess carriers in the reverse
order of their priority according to their participation before being used in
any way to reimburse the Company for its primary loss. The Company hereby agrees
to enforce its rights to salvage or subrogation relating to any loss, a part of
which loss was sustained by the Reinsurer, and to prosecute all claims arising
out of such rights


ARTICLE 14 - OFFSET (BRMA 36C)


The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of the Agreement. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.






--------------------------------------------------------------------------------




ARTICLE 15 - UNAUTHORIZED REINSURANCE


A.    This Article applies only to the extent a Subscribing Reinsurer does not
qualify for credit with any insurance regulatory authority having jurisdiction
over the Company's reserves.


B.    The Company agrees, in respect of its Policies or bonds falling within the
scope of this Agreement, that when it files with its insurance regulatory
authority, or sets up on its books liabilities as required by law, it shall
forward to the Reinsurer a statement showing the proportion of such liabilities
applicable to the Reinsurer. The "Reinsurer's Obligations" shall be defined as
follows:


1.    Unearned premium (if applicable);


2.    Known outstanding losses that have been reported to the Reinsurer and Loss
Adjustment Expense relating thereto;


3.    Losses and Loss Adjustment Expense paid by the Company but not recovered
from the Reinsurer;


4.    Losses incurred but not reported and Loss Adjustment Expenses relating
thereto;


5.    All other amounts for which the Company cannot take credit on its
financial statements unless funding is provided by the Reinsurer.


C.    The Reinsurer's Obligations shall be funded by funds withheld, cash
advances, Trust Agreement or a Letter of Credit (LOC). The Reinsurer shall have
the option of determining the method of funding provided it is acceptable to the
insurance regulatory authorities having jurisdiction over the Company's
reserves.


D.    When funding by a Trust Agreement, the Reinsurer shall ensure that the
Trust Agreement complies with the provisions of the “Trust Agreement
Requirements Clause” attached hereto. When funding by an LOC, the Reinsurer
agrees to apply for and secure timely delivery to the Company of a clean,
irrevocable and unconditional LOC issued by a bank and containing provisions
acceptable to the insurance regulatory authorities having jurisdiction over the
Company's reserves in an amount equal to the Reinsurer's Obligations. Such LOC
shall be issued for a period of not less than one year, and shall be
automatically extended for one year from its date of expiration or any future
expiration date unless 30 days (or such other time period as may be required by
insurance regulatory authorities), prior to any expiration date the issuing bank
shall notify the Company by certified or registered mail that the issuing bank
elects not to consider the LOC extended for any additional period.


E.    The Reinsurer and the Company agree that any funding provided by the
Reinsurer pursuant to the provisions of this Agreement may be drawn upon at any
time, notwithstanding any other provision of this Agreement, and be utilized by
the Company or any successor, by operation of law, of the Company including,
without limitation, any liquidator, rehabilitator, receiver or conservator of
the Company, for the following purposes, unless otherwise provided for in a
separate Trust Agreement:






--------------------------------------------------------------------------------




1.    To reimburse the Company for the Reinsurer's Obligations, the payment of
which is due under the terms of this Agreement and that has not been otherwise
paid;


2.    To make refund of any sum that is in excess of the actual amount required
to pay the Reinsurer's Obligations under this Agreement (or in excess of 102% of
the Reinsurer's Obligations, if funding is provided by a Trust Agreement);


3.    To fund an account with the Company for the Reinsurer's Obligations. Such
cash deposit shall be held in an interest bearing account separate from the
Company's other assets, and interest thereon not in excess of the prime rate
shall accrue to the benefit of the Reinsurer. Any taxes payable on accrued
interest shall be paid out of the assets in the account that are in excess of
the Reinsurer's Obligations (or in excess of 102% of the Reinsurer's
Obligations, if funding is provided by a Trust Agreement). If the assets are
inadequate to pay taxes, any taxes due shall be paid by the Reinsurer;


4.    To pay the Reinsurer's share of any other amounts the Company claims are
due under this Agreement.


F.    If the amount drawn by the Company is in excess of the actual amount
required for E(1) or E(3), or in the case of E(4), the actual amount determined
to be due, the Company shall promptly return to the Reinsurer the excess amount
so drawn, All of the foregoing shall be applied without diminution because of
insolvency on the part of the Company or the Reinsurer.


G.    The issuing bank shall have no responsibility whatsoever in connection
with the propriety of withdrawals made by the Company or the disposition of
funds withdrawn, except to ensure that withdrawals are made only upon the order
of properly authorized representatives of the Company.


H.    At annual intervals, or more frequently at the discretion of the Company,
but never more frequently than quarterly, the Company shall prepare a specific
statement of the Reinsurer's Obligations for the sole purpose of amending the
LOC or other method of funding, in the following manner:


1.    If the statement shows that the Reinsurer's Obligations exceed the balance
of the LOC as of the statement date, the Reinsurer shall, within 30 days after
receipt of the statement, secure delivery to the Company of an amendment to the
LOC increasing the amount of credit by the amount of such difference. Should
another method of funding be used, the Reinsurer shall, within the time period
outlined above, increase such funding by the amount of such difference.


2.    If, however, the statement shows that the Reinsurer's Obligations are less
than the balance of the LOC (or that 102% of the Reinsurer's Obligations are
less than the trust account, balance if funding is provided by a Trust
Agreement), as of the statement date, the Company shall, within 30 days after
receipt of written request from the Reinsurer, release such excess credit by
agreeing to secure an amendment to the LOC reducing the amount of credit
available by the amount of such excess credit. Should another method of funding
be used, the Company shall, within the time period outlined above, decrease such
funding by the amount of such excess.
 




--------------------------------------------------------------------------------




ARTICLE 16 - TAXES


The Company will be liable for taxes (except Federal Excise Tax) on premiums
reported to the Reinsurer hereunder.


Federal Excise Tax applies only to those Reinsurers, excepting Underwriters at
Lloyd's London and other Reinsurers exempt from the Federal Excise Tax, who are
domiciled outside the United States of America.


The Reinsurer has agreed to allow for the purpose of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to Federal Excise Tax.


In the event of any return of premium becoming due hereunder, the Reinsurer will
deduct the applicable percentage from the return premium payable hereon, and the
Company or its agent should take steps to recover the Tax from the United States
Government.


ARTICLE 17 - CURRENCY


The currency to be used for all purposes of this Agreement shall be United
States of America currency.


ARTICLE 18 - DELAY, OMISSION OR ERROR


Any inadvertent delay, omission or error in complying with the terms and
conditions of this Agreement shall not be held to relieve either party hereto
from any liability that would attach to it hereunder if such delay, omission or
error had not been made, provided such delay, omission or error is rectified
immediately upon discovery.


ARTICLE 19 - ACCESS TO RECORDS


The Reinsurer or its duly authorized representatives shall have the right to
visit the offices of the Company to inspect, examine, audit, and verify any of
the Policy, accounting or claim files ("Records") relating to business reinsured
under this Agreement during regular business hours after giving five working
days' prior notice. This right shall be exercisable during the term of this
Agreement or after the expiration of this Agreement. Notwithstanding the above,
the Reinsurer shall not have any right of access to the Records of the Company
if it is not current in all undisputed payments due the Company and the Company
shall have no right to reimbursement under this Agreement if it fails or refuses
to provide the access required by this Article other than by reason of the
Reinsurer's failure to pay.






--------------------------------------------------------------------------------




ARTICLE 20 - ARBITRATION (BRMA 6J)


As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Agreement, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.


Each party shall present its case to the Arbiters within thirty (30) days
following the date of appointment of the Umpire. The Arbiters shall consider
this Agreement as an honorable engagement rather than merely as a legal
obligation and they are relieved of all judicial formalities and may abstain
from following the strict rules of law. The decision of the Arbiters shall be
final and binding on both parties; but failing to agree, they shall call in the
Umpire and the decision of the majority shall be final and binding upon both
parties. Judgment upon the final decision of the Arbiters may be entered in any
court of competent jurisdiction.


If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for purposes of this Article and
communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Agreement from several to joint.


Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.


Any arbitration proceedings shall take place at a location mutually agreed upon
by the parties to this Agreement, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.


ARTICLE 21 - SERVICE OF SUIT


(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities).


It is agreed that in the event the Reinsurer fails to perform its obligations
hereunder, the Reinsurer, at the request of the Company, will submit to the
jurisdiction of any court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer's rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States.






--------------------------------------------------------------------------------




Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Contract, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Agreement.


ARTICLE 22 - INSOLVENCY


A.    If more than one reinsured company is referenced within the definition of
"Company" in the Preamble to this Agreement, this Article shall apply severally
to each such company. Further, this Article and the laws of the domiciliary
state shall apply in the event of the insolvency of any company covered
hereunder. In the event of a conflict between any provision of this Article and
the laws of the domiciliary state of any company covered hereunder, that
domiciliary state's laws shall prevail.


B.    In the event of the insolvency of the Company, this reinsurance (or the
portion of any risk or obligation assumed by the Reinsurer, if required by
applicable law) shall be payable directly to the Company, or to its liquidator,
receiver, conservator or statutory successor, either: (1) on the basis of the
liability of the Company, or (2) on the basis of claims filed and allowed in the
liquidation proceeding, whichever may be required by applicable statute, without
diminution because of the insolvency of the Company or because the liquidator,
receiver, conservator or statutory successor of the Company has failed to pay
all or a portion of any claim. It is agreed, however, that the liquidator,
receiver, conservator or statutory successor of the Company shall give written
notice to the Reinsurer of the pendency of a claim against the Company
indicating the Policy or bond reinsured, which claim would involve a possible
liability on the part of the Reinsurer within a reasonable time after such claim
is filed in the conservation or liquidation proceeding or in the receivership,
and that during the pendency of such claim, the Reinsurer may investigate such
claim and interpose, at its own expense, in the proceeding where such claim is
to be adjudicated any defense or defenses that it may deem available to the
Company or its liquidator, receiver, conservator or statutory successor. The
expense thus incurred by the Reinsurer shall be chargeable, subject to the
approval of the court, against the Company as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
that may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.


C.    Where two or more reinsurers are involved in the same claim and a majority
in interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this reinsurance Agreement as though
such expense had been incurred by the Company.


D.    As to all reinsurance made, ceded, renewed or otherwise becoming effective
under this Agreement, the reinsurance shall be payable as set forth above by the
Reinsurer to the Company or to its liquidator, receiver, conservator or
statutory successor, (except as provided by Section 4118 (a)(1)(A) of the New
York Insurance Law, provided the conditions of 1114(c) of such law have been
met, if New York law applies) or except (1) where the Agreement specifically
provides another payee in the event of the insolvency of the Company, or (2)
where the Reinsurer, with the consent of the direct insured or insureds, has
assumed such Policy obligations of the Company as direct obligations of the
Reinsurer to the payees under such Policies and in substitution for the
obligations of the Company to such payees. Then, and in that event only, the
Company, with the prior approval of the certificate of assumption on New York
risks by the Superintendent of Insurance of the State of New York, or with the
prior approval of such other regulatory authority as may be applicable, is
entirely released from its obligation and the Reinsurer shall pay any loss
directly to payees under such Policy.






--------------------------------------------------------------------------------




ARTICLE 23 - THIRD PARTY RIGHTS (BRMA 52C)


This Agreement is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Agreement, except as
expressly provided otherwise in the INSOLVENCY ARTICLE.


ARTICLE 24 - SEVERABILITY


If any provision of this Agreement shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Agreement or the enforceability of
such provision in any other jurisdiction.


ARTICLE 25 - CONFIDENTIALITY


The contracting parties undertake to regard the terms of this Agreement (and any
confidential, proprietary information relating thereto provided in writing to
such other party) as confidential, with the parties to effect the same prudence
and care afforded by such party to its own confidential, proprietary
information. Each party further agrees that it shall not disclose any of such
information to any third party without the prior written consent of the other
party or except as may be required by applicable law or regulation, or by legal
process (including without limitation as may be required by United States
Federal tax law or regulation), or to the auditors, professional advisors,
accountants, retrocessionaires, related managing general agents, directors or
officers of such party with a reasonable need to know such information. Except
as expressly set forth above, the parties agree and acknowledge that this
Article is not intended to restrict or limit the conduct of the other party's
current or proposed business.


ARTICLE 26 - ENTIRE AGREEMENT (BRMA 74B)


This Agreement constitutes the entire agreement between the parties. In no event
shall this Agreement provide any guarantee of profit, directly or indirectly,
from the Reinsurer to the Company or from the Company to the Reinsurer. This
Agreement may be clarified, amended or modified only by written agreement signed
by both parties. Such written agreement shall become part of this Agreement.


ARTICLE 27 - CHOICE OF LAW AND JURISDICTION


This Agreement shall be governed as to performance, administration and
interpretation by the laws of the State of Florida, exclusive of conflict of law
rules. However, with respect to credit for reinsurance, the rules of all
applicable states shall apply.






--------------------------------------------------------------------------------




ARTICLE 28 - INTERMEDIARY


BMS Intermediaries Inc., is hereby recognized as the Intermediary negotiating
this Agreement for all business hereunder. All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, Loss Adjustment Expense, salvages and loss settlements) relating thereto
shall be transmitted to the Company or the Reinsurer through BMS Intermediaries
Inc. Payments by the Company to the Intermediary shall be deemed to constitute
payment to the Reinsurer. Payments by the Reinsurer to the Intermediary shall be
deemed only to constitute payment to the Company to the extent that such
payments are actually received by the Company.


ARTICLE 29 - NOTICES AND MODE OF EXECUTION


Whenever a notice, statement, report or any other written communication is
required by this Agreement, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.


The use of any of the following shall constitute a valid execution of this
Agreement or any amendments thereto:


A.
Paper documents with an original ink signature;



B.
Facsimile or electronic copies of paper documents showing an original ink
signature; and/or



C.
Electronic records with an electronic signature made via an electronic agent. 
For the purposes of this Agreement, the terms “electronic record,” “electronic
signature” and “electronic agent” shall have the meanings set forth in the
Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.



This Agreement may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.




Signed in St. Petersburg, Florida, this __________ day of
_________________________, 2011.


For and on behalf of the Company




            
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY




--------------------------------------------------------------------------------




NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL-DAMAGE - REINSURANCE - U.S.A.


1.    This Agreement does not cover any loss or liability accruing to the
Reassured, directly or indirectly, and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.


2.    Without in any way restricting the operation of paragraph (1) of this
Clause, this Agreement does not cover any loss or liability accruing to the
Reassured, directly or indirectly and whether as Insurer or Reinsurer, from any
insurance against Physical Damage (including business interruption or
consequential loss arising out of such Physical Damage) to:


I.    Nuclear reactor power plants including all auxiliary property on the site,
or


II.    Any other nuclear reactor, installation, including laboratories handling
radioactive materials in connection with reactor installations, and "critical
facilities" as such, or


III.    Installations for fabricating complete fuel elements or for processing
substantial quantities of "special nuclear material," and for reprocessing,
salvaging, chemically separating, storing or disposing of "spent" nuclear fuel
or waste materials, or


IV.    Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.


3.    Without in any way restricting the operation of paragraphs (1) and (2)
hereof, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate.


(a)    where Reassured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or


(b)    where the said insurance contains a provision excluding coverage for
damage to property caused by or resulting from radioactive contamination,
however caused. However, on and after 1st January, 1960 this sub-paragraph (b)
shall only apply provided the said radioactive contamination exclusion provision
has been approved by the Governmental Authority having jurisdiction thereof.


4.    Without in any way restricting the operation of paragraphs (1), (2) and
(3) hereof, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.






--------------------------------------------------------------------------------




5.    It is understood and agreed that this Clause shall not extend to risks
using radioactive isotopes in any form where the nuclear exposure is not
considered by the Reassured to be the primary hazard.


6.    The term "special nuclear material" shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.


7.    Reassured to be sole judge of what constitutes:


(a)    substantial quantities, and


(b)    the extent of installation, plant or site.


Note - Without in any way restricting the operation of paragraph (I) hereof, it
is understood and agreed that


(a)    all policies issued by the Reassured on or before 31st December 1957
shall be free from the application of the other provisions of this Clause until
expiry date or 31st December 1960 whichever first occurs whereupon all the
provisions of this Clause shall apply.


(b)    with respect to any risk located in Canada policies issued by the
Reassured on or before 31st December 1958 shall be free from the application of
the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.








In accordance with NMA 1119 (12/12/57)




--------------------------------------------------------------------------------




TERRORISM EXCLUSION
(Property Treaty Reinsurance)


Notwithstanding any provision to the contrary within this reinsurance agreement
or any endorsement thereto, it is agreed that this reinsurance agreement
excludes loss, damage, cost, or expense directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with any
act of terrorism, as defined herein, regardless of any other cause or event
contributing concurrently or in any other sequence to the loss.


An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organisation(s) or government(s) de
jure or de facto, and which:


(i)    involves violence against one or more persons; or
(ii)    involves damage to property; or
(iii)    endangers life other than that of the person committing the action; or
(iv)    creates a risk to health or safety of the public or a section of the
public; or
(v)    is designed to interfere with or to disrupt an electronic system.


This reinsurance agreement also excludes loss, damage, cost or expense directly
or indirectly caused by, contributed to by, resulting from, or arising out of or
in connection with any action in controlling, preventing, suppressing,
retaliating against, or responding to any act of terrorism.


Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this reinsurance agreement, in respect only of personal lines
this reinsurance agreement will pay actual loss or damage (but not related cost
or expense) caused by any act of terrorism provided such act is not directly or
indirectly caused by, contributed to by, resulting from, or arising out of or in
connection with biological, chemical, radioactive, or nuclear pollution or
contamination or explosion.




NMA2930c
22/11/02
Form approved by Lloyd's Market Association [Non-Marine]






--------------------------------------------------------------------------------




TRUST AGREEMENT REQUIREMENTS CLAUSE


A.    Except as provided in paragraph B. of this Clause, if the Reinsurer
satisfies its funding obligations under the Unauthorized Reinsurance Article by
providing a Trust Agreement, the Reinsurer shall ensure that the Trust
Agreement:


1.    Requires the Reinsurer to establish a trust account for the benefit of the
Company, and specifies what the Trust Agreement is to cover;


2.    Stipulates that assets deposited in the trust account shall be valued
according to their current fair market value and shall consist only of cash
(United States legal tender), certificates of deposit (issued by a United States
bank and payable in United States legal tender), and investments of the types
permitted by the regulatory authorities having jurisdiction over the Company's
reserves, or any combination of the three, provided that the investments are
issued by an institution that is not the parent, subsidiary or affiliate of
either the Reinsurer or the Company;


3.    Requires the Reinsurer, prior to depositing assets with the trustee, to
execute assignments or endorsements in blank, or to transfer legal title to the
trustee of all shares, obligations or any other assets requiring assignments, in
order that the Company, or the trustee upon the direction of the Company, may
whenever necessary negotiate these assets without consent or signature from the
Reinsurer or any other entity;


4.    Requires that all settlements of account between the Company and the
Reinsurer be made in cash or its equivalent; and


5.    Provides that assets in the trust account shall be withdrawn only as
permitted in this Agreement, without diminution because of the insolvency of the
Company or the Reinsurer.


B.    If a ceding insurer is domiciled in California and the Reinsurer satisfies
its funding obligations under the Unauthorized Reinsurance Article by providing
a Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:


1.    Provides that assets deposited in the trust account shall be valued
according to their current fair market value and shall consist only of cash in
United States dollars, certificates of deposit issued by a United States
financial institution as defined in California Insurance Code Section 922.7(a)
and payable in United States dollars, and investments permitted by the
California Insurance Code, or any combination of the above;


2.    Provides that investments in or issued by an entity controlling,
controlled by or under common control with either the grantor or the beneficiary
of the trust shall not exceed 5% of total investments;


3.    Requires the Reinsurer, prior to depositing assets with the trustee, to
execute assignments or endorsements in blank, or to transfer legal title to the
trustee of all shares, obligations or any other assets requiring assignments, in
order that the ceding insurer, or the trustee upon the direction of the ceding
insurer, may, whenever necessary, negotiate these assets without consent or
signature from the Reinsurer or any other entity;






--------------------------------------------------------------------------------




4.    Provides that assets in the trust account shall be withdrawn only as
permitted in this Agreement, without diminution because of the insolvency of the
ceding insurer or the Reinsurer.


C.    If there are multiple ceding insurers that collectively comprise the
Company, "regulatory authorities" as referenced in subparagraph A(2) above,
shall mean the individual ceding insurer's domestic regulator. If such ceding
insurer is subject to the commercial domicile laws or regulations of another
state, such laws or regulations shall apply to the extent not in conflict with
those of such ceding insurer's domicile.












--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES AGREEMENT


in respect of the


MULTIPLE LINE PER RISK
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, Florida
including any and/or all companies that are or may hereafter become affiliated
therewith
(hereinafter referred to collectively as the "Company")


and


SCOR REINSURANCE COMPANY
New York, New York
(hereinafter referred to as the "Subscribing Reinsurer")




It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective 12:01 a.m., Local
Standard Time at the location of the risk, June 1, 2011, the Subscribing
Reinsurer subscribes a 50% share of the interests and liabilities of the
Reinsurer as set forth in the MULTIPLE LINE PER RISK EXCESS OF LOSS REINSURANCE
AGREEMENT.


The share(s) of the Subscribing Reinsurer in the interests and liabilities of
the Reinsurer in respect of the said Agreement shall be separate and apart from
the shares of the other reinsurers subscribing to the said Agreement, and the
interests and liabilities of the Subscribing Reinsurer shall not be joint with
those of the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


The provision for service of process set forth in the Service of Suit Article
shall apply to the Subscribing Reinsurer, except that service of process shall
be made upon General Counsel, SCOR Reinsurance Company, 199 Water Street, New
York, NY 10038, and, where required by law, shall additionally be made upon the
Superintendent, Commissioner, or Director of Insurance in the state of the
Company's domicile. The provisions of this Service of Suit Article shall only
aid, and not conflict with or override, the arbitration provisions in the
Arbitration article.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interest
and Liabilities Agreement to be executed by its duly authorized representative:


Signed in Itasca, Illinois, this     ____     day
of            ________        , 2011.




_______________________
SCOR REINSURANCE COMPANY






--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES AGREEMENT


in respect of the


MULTIPLE LINE PER RISK
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, Florida
including any and/or all companies that are or may hereafter become affiliated
therewith
(hereinafter referred to collectively as the "Company")


and


AXIS REINSURANCE COMPANY
New York, New York
(hereinafter referred to as the "Subscribing Reinsurer")




It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective 12:01 a.m., Local
Standard Time at the location of the risk, June 1, 2011, the Subscribing
Reinsurer subscribes a 25% share of the Interests and Liabilities of the
Reinsurer as set forth in the MULTIPLE LINE PER RISK EXCESS OF LOSS REINSURANCE
AGREEMENT.


The share(s) of the Subscribing Reinsurer in the Interests and Liabilities of
the Reinsurer in respect of the said Agreement shall be separate and apart from
the shares of the other reinsurers subscribing to the said Agreement, and the
Interests and Liabilities of the Subscribing Reinsurer shall not be joint with
those of the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the Interests and Liabilities of the other reinsurers subscribing
hereon.




IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interest
and Liabilities Agreement to be executed by its duly authorized representative:


Signed in New York, New York, this     ____     day
of            ________        , 2011.




_____________________________
AXIS REINSURANCE COMPANY




--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES AGREEMENT


in respect of the


MULTIPLE LINE PER RISK
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, Florida
including any and/or all companies that are or may hereafter become affiliated
therewith
(hereinafter referred to collectively as the "Company")


and


HANNOVER RUCKVERSICHERUNGS-AKTIENGESELLSCHAFT
Hannover, Germany
(hereinafter referred to as the "Subscribing Reinsurer")




It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective 12:01 a.m., Local
Standard Time at the location of the risk, June 1, 2011, the Subscribing
Reinsurer subscribes a 25% share of the Interests and Liabilities of the
Reinsurer as set forth in the MULTIPLE LINE PER RISK EXCESS OF LOSS REINSURANCE
AGREEMENT.


The share(s) of the Subscribing Reinsurer in the Interests and Liabilities of
the Reinsurer in respect of the said Agreement shall be separate and apart from
the shares of the other reinsurers subscribing to the said Agreement, and the
Interests and Liabilities of the Subscribing Reinsurer shall not be joint with
those of the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the Interests and Liabilities of the other reinsurers subscribing
hereon.




IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interest
and Liabilities Agreement to be executed by its duly authorized representative:


Signed in Hannover, Germany, this     ____     day
of            ________        , 2011.




__________________________________________________
HANNOVER RUCKVERSICHERUNGS-AKTIENGESELLSCHAFT


